UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ANGELA M. MAYS,                       
               Plaintiff-Appellant,
                v.
                                               No. 00-2020
CITY SCHOOL BOARD FOR THE
CITY OF LYNCHBURG, VIRGINIA,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                          (CA-99-59-6)

                  Submitted: February 22, 2001

                     Decided: March 2, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Charles H. Osterhoudt, Kristen Konrad Johnstone, OSTERHOUDT,
FERGUSON, NATT, AGEE & KIDD, P.C., Roanoke, Virginia, for
Appellant. Mary E. McGowan, SICILIANO, ELLIS, DYER & BOC-
CAROSSE, Fairfax, Virginia, for Appellee.
2                    MAYS v. CITY SCHOOL BOARD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Angela M. Mays appeals from the district court’s order granting
summary judgment in favor of her employer, City School Board for
the City of Lynchburg ("School Board"), and dismissing her employ-
ment discrimination action alleging violations of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e (West 1994).
Specifically, Mays claimed that the School Board terminated her
employment as a school bus driver in retaliation for complaining
about sexual harassment by a coworker, Donald Lawhorne, and fur-
ther claimed that she was subjected to an abusive and hostile working
environment.

   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. We find that Mays failed to establish
a prima facie case of discrimination. O’Connor v. Consolidated Coin
Caterers Corp., 517 U.S. 308, 312-13 (1996); see also McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Lawrence v.
Mars, Inc., 955 F.2d 902, 905-06 (4th Cir. 1992). Specifically, we
find no genuine issue of material fact contrary to the district court’s
conclusion that there is no causal connection between Mays’ termina-
tion for becoming involved in a physical altercation on school prop-
erty with Lawhorne and her earlier complaints of sexual harassment,
particularly given that Lawhorne also was terminated on the same
ground.

  Similarly, Mays’ allegations of hostile work environment fail
because, as the district court held, the School Board took prompt and
adequate action after February 13, 1998, to prevent and correct the
conduct of which Mays complained1 to her supervisors at the School
    1
   The School Board had no actual or constructive knowledge of any
sexual harassing conduct that occurred in the workplace or affected
Mays’ work until her report on February 13, 1998. See Swentak v.
USAIR, Inc., 830 F.2d 552, 558 (4th Cir. 1987).
                     MAYS v. CITY SCHOOL BOARD                        3
Board, including the maintenance of a valid sexual harassment policy,
the School Board’s referral of Lawhorne to an Employee Assistance
Program ("EAP"), its meeting with Lawhorne and his EAP counselor,
and its instruction to Lawhorne to stay away from Mays. Faragher v.
City of Boca Raton, 524 U.S. 775, 807 (1998); Brown v. Perry, 184
F.3d 388, 396 (4th Cir. 1999). This is particularly so in light of the
fact that for a period of five months Mays failed to report any harass-
ment to the School Board, failed to take advantage of the School
Board’s sexual harassment policy, and failed to avoid harm otherwise.2

   Finally, we find that even assuming arguendo that Mays estab-
lished a prima facie case of employment discrimination, she failed to
rebut the legitimate, nondiscriminatory reason the School Board prof-
fered to support its decision to terminate her employment. Texas
Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981);
Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th
Cir. 1991). Accordingly, we cannot say that the district court’s find-
ing of non-discrimination was clearly erroneous. Anderson v. City of
Bessemer, 470 U.S. 564, 574 (1985).

  We therefore affirm the district court’s grant of summary judgment
in favor of the School Board. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

                                                           AFFIRMED

  2
   There is no material disputed fact that after having been directed by
her supervisors to stay away from Lawhorne, and despite a prohibition
by a local judge preventing Mays from contacting Lawhorne, Mays
remained at her workplace after her job was completed, moved her car
closer to Lawhorne’s vehicle, and lingered there, taking pictures of
Lawhorne with another woman, actions which led directly to the alterca-
tion which resulted in the terminations of Mays and Lawhorne.